Action to foreclose a junior participation in a mortgage on certain real property in New Rochelle, N. Y. The answer contains a counterclaim, the allegations of which are denied, for ground rent claimed to be due from plaintiff. Order denying appellant’s motion to examine plaintiff to sustain appellant’s counterclaim, reversed on the law and facts, with ten dollars costs and disbursements, and the motion granted, without costs; the examination to proceed at a time and place to be fixed in the order to be entered hereon. No motion was made to dismiss the counterclaim as insufficient in law and it is not palpably invalid; hence appellant is entitled to examine plaintiff to elicit proof to sustain the allegations of the counterclaim. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur. Settle order on notice,